Action by a wife against her husband to impress a trust upon a parcel of land and the dwelling situated thereon, and upon an adjacent unimproved parcel, to compel him to execute and deliver a deed to her of said properties, and to enjoin him from otherwise transferring or encumbering them. After trial, the court granted judgment in favor of plaintiff as prayed for in the complaint. Defendant appeals. Judgment unanimously affirmed, with costs. No opinion. Present — Adel, Acting P. J., Wenzel, MacCrate, Schmidt and Beldock, JJ.